J-S43036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    RONEESE DANIA DAVIS                        :
                                               :
                       Appellant               :       No. 13 WDA 2020

      Appeal from the Judgment of Sentence Entered November 13, 2019
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0011185-2017


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED: April 29, 2021

       Appellant, Roneese Dania Davis, appeals from the judgment of sentence

entered in the Allegheny County Court of Common Pleas, following the entry

of her negotiated guilty pleas to simple assault, harassment, criminal mischief,

and disorderly conduct.1        After careful review, we vacate the judgment of

sentence and remand for resentencing.2

       The trial court previously set forth the relevant facts of this appeal as

follows:


____________________________________________


1 18 Pa.C.S.A. §§ 2701(a)(1), 2709(a)(1), 3304(a)(5), and 5503(a)(4),
respectively.

2On November 18, 2020, we stayed our disposition of this case pending this
Court’s decision in Commonwealth v. Lopez, 2021 Pa. Super. 51 (filed March
23, 2021) (en banc). Now that this Court has issued its decision in Lopez,
we lift the stay order.
J-S43036-20


          On March 12, 2018, [Appellant and Co-Defendant] pled
          guilty to the above referenced charges and were sentenced
          in accordance with a plea agreement to two (2) years of
          probation at the count of simple assault, followed by a
          consecutive one (1) year period of probation for disorderly
          conduct. The facts, which were stipulated to at the guilty
          plea [hearing] are as follows[.] On May 20, 2017, police
          responded to an assault in-progress on a Port Authority bus.
          The officer observed the victim in the rear of the bus with
          visible facial injuries, including blood inside and around her
          mouth and nose. The victim complained of head and facial
          pain, vision problems, and reported that her eyeglasses
          were broken during the assault. Video surveillance footage
          captured the assault and corroborated the victim and
          witness accounts that [Appellant and Co-Defendant]
          physically attacked the victim by repeatedly punching her
          about the face.          At sentencing, the Commonwealth
          submitted a restitution order for $5,383.88 representing the
          costs associated with some of the victim’s medical
          treatment.1 [Appellant and Co-Defendant] requested a
          restitution hearing. The hearing took place on April 13,
          2018, wherein they argued that the medical records were
          incomplete and that the Commonwealth failed to establish
          direct causation between the assault and the detached
          retina diagnosis.[3] The Court became aware during the
          hearing that the Commonwealth had received additional
          medical records, prompting a continuation of the hearing.
          When the parties reconvened before [the c]ourt on May 8,
          2018, [Appellant and Co-Defendant] reiterated their
          argument regarding lack of direct causation and also
          challenged the authority of the court to order restitution
          payable to Equian. Citing 18 P.S. § 11.103, [Appellant and
          Co-Defendant] argued that Equian, a third-party collection
          agency seeking restitution on behalf of the medical provider,
          UPMC, is not statutorily allowed to receive payment. Briefs
          were ordered on the issue of Equian’s eligibility and
____________________________________________


3 At the guilty plea hearing, the Commonwealth indicated that the victim
needed surgery for a detached retina as a result of the assault. (See N.T.
Plea Hearing, 3/12/18, at 16). At the subsequent restitution hearing,
Appellant’s counsel asserted she had reviewed the relevant medical records
and “there was no diagnosis of a detached retina that was caused by the
criminal assault.” (Restitution Hearing, 4/13/18, at 3).

                                           -2-
J-S43036-20


         argument took place on June 21, 2018. After argument, the
         court entered a restitution order in the amount of $5,383.88
         payable to Equian, finding that payment to a collection
         agency designated by an entity entitled to receive
         restitution, achieves the legislative purposes of the statute:
         rehabilitation and punishment.

            1 Additional restitution was ordered payable to the
            victim to replace the eyeglasses and to the Victim’s
            Compensation Fund for medical care[.]

(Trial Court Opinion, filed 11/6/18, at 2-3) (some capitalization and footnotes

omitted).

      Appellant timely filed a post-sentence motion, arguing: 1) the

Commonwealth failed to produce sufficient evidence to support the amount of

actual damages suffered by the victim; 2) the record did not establish a causal

connection between the crimes and the victim’s injury; and 3) Equian was not

entitled to restitution under 18 Pa.C.S.A. § 1106(c)(1). The court denied the

post-sentence motion, and Appellant timely filed a notice of appeal.        On

August 29, 2019, this Court vacated Appellant’s sentence and remanded the

matter for resentencing. Citing Commonwealth v. Ramos, 197 A.3d 766

(Pa.Super. 2018), we determined “the trial court erred as a matter of law by

failing to determine the amount of restitution at the original time of

sentencing[.]” Commonwealth v. Davis, No. 1048 WDA 2018, unpublished

memorandum at 4 (Pa.Super. filed August 29, 2019).

      On November 13, 2019, the court resentenced Appellant to the same

aggregate term of three (3) years’ probation.        The court also awarded

restitution, including $5,383.88 to Equian and $1,296.71 to the Victim’s

                                     -3-
J-S43036-20


Compensation Fund.          Appellant timely filed a post-sentence motion on

November 22, 2019. Again, Appellant argued that Equian was not entitled to

restitution under Section 1106(c)(1), and the Commonwealth failed to

establish a causal connection between the assault and the victim’s injury. On

December 4, 2019, the court denied Appellant’s post-sentence motion.

      Appellant timely filed a notice of appeal on January 2, 2020. On January

7, 2020, the court ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. Appellant timely filed her Rule

1925(b) statement on January 28, 2020.

      Appellant now raises three issues for our review:

         Was the trial court’s sentence illegal in ordering $5,383.88
         in restitution to Equian, a debt collector, under the
         restitution statute, 18 Pa.C.S. § 1106, when Equian was not
         an entity listed under the aforementioned restitution
         statute?

         Was the trial court’s sentence illegal because the record
         supports no causal connection between the ordered
         restitution for the injury complained of, a detached retina,
         and the simple assault to which [Appellant] pleaded guilty?

         Was the trial court’s imposition of certain court costs on
         [Appellant] improper, given that the court costs were
         imposed without consideration of [Appellant’s] financial
         resources and ability to pay?

(Appellant’s Brief at 3).

      In her first issue, Appellant challenges the court’s award of restitution

to Equian, a third-party debt collector. Appellant contends that the definition

of “victim” in the applicable version of Section 1106 does not include corporate


                                       -4-
J-S43036-20


entities like Equian.4 In light of the relevant statutory language, Appellant

insists Equian is not entitled to restitution under Section 1106.     Appellant

concludes that this Court must vacate that portion of the judgment of

sentence. We agree.

       The relevant scope and standard of review are as follows:

          We note that [i]n the context of criminal proceedings, an
          order of restitution is not simply an award of damages, but,
          rather, a sentence. As such, [a]n appeal from an order of
          restitution based upon a claim that a restitution order is
          unsupported by the record challenges the legality, rather
          than the discretionary aspects, of sentencing. Accordingly,
          the determination as to whether the trial court imposed an
          illegal sentence is a question of law; our standard of review
          in cases dealing with questions of law is plenary. This case
          will also necessarily call upon us to engage in statutory
          construction, which similarly presents a pure question of law
          and also implicates the legality of … sentence. Thus, our
          standard of review is de novo and our scope of review is
          plenary.

Hunt, supra at 585 (internal citations and quotation marks omitted).

       The version of Section 1106 in effect at the time of Appellant’s offenses

provided, in pertinent part, as follows:

          (a)       General rule.—Upon conviction for any crime
          wherein … the victim suffered personal injury directly
          resulting from the crime, the offender shall be sentenced to
          make restitution in addition to the punishment prescribed
          therefor.


____________________________________________


4 Relevant to this appeal, the Pennsylvania General Assembly amended
Section 1106 on October 24, 2018. However, Appellant’s criminal actions and
the entry of her guilty pleas predate the statute’s amendment. Accordingly,
we analyze the prior version of Section 1106 for Appellant’s sentencing claim.
See Commonwealth v. Hunt, 220 A.3d 582, 585-87 (Pa.Super. 2019).

                                           -5-
J-S43036-20


                                *    *      *

       (c)      Mandatory restitution.—

          (1)   The court shall order full restitution:

                (i)   Regardless of the current financial resources
                of the defendant, so as to provide the victim with
                the fullest compensation for the loss. …

                (ii)  If restitution to more than one person is set
                at the same time, the court shall set priorities of
                payment. However, when establishing priorities,
                the court shall order payment in the following
                order:

                      (A)   The victim.

                      (B) The       Crime       Victim’s   Compensation
                      Board.

                      (C) Any other government agency which
                      has provided reimbursement to the victim as
                      a result of the defendant’s criminal conduct.

                      (D) Any insurance company which has
                      provided reimbursement to the victim as a
                      result of the defendant’s criminal conduct.

                                *    *      *

       (h)       Definitions.—As used in this section, the following
       words and phrases shall have the meanings given to them
       in this subsection:

                                *    *      *

       “Victim.” As defined in section 479.1 of the act of April 9,
       1929 (P.L. 177, No. 175), known as The Administrative
       Code of 1929. The term includes the Crime Victim’s
       Compensation Fund if compensation has been paid by the
       Crime Victim’s Compensation Fund to the victim and any
       insurance company that has compensated the victim for loss
       under an insurance contract.

                                    -6-
J-S43036-20



18 Pa.C.S. § 1106(a), (c), and (h) (repealed Oct. 24, 2018, P.L. 891, No. 145,

§ 1, effective Jan. 31, 2005) (internal footnote omitted).

      Regarding the statutory reference in the definitions section, “Section

479.1, formerly codified at 71 P.S. § 180–9.1, since has been recodified in the

Crime Victims Act, 18 P.S. §§ 11.101, et seq. (the ‘CVA’).” Commonwealth

v. Veon, 637 Pa. 442, 465, 150 A.3d 435, 449 (2016). The CVA defines

“victim” as follows:

         (1)      A direct victim.

         (2)       A parent or legal guardian of a child who is a direct
         victim, except when the parent or legal guardian of the child
         is the alleged offender.

         (3)       A minor child who is a material witness to any of
         the following crimes and offenses under 18 Pa.C.S. (relating
         to crimes and offenses) committed or attempted against a
         member of the child’s family:

            Chapter 25 (relating to criminal homicide).

            Section 2702 (relating to aggravated assault).

            Section 3121 (relating to rape).

         (4)      A family member of a homicide victim, including
         stepbrothers or stepsisters, stepchildren, stepparents or a
         fiance, one of whom is to be identified to receive
         communication as provided for in this act, except where the
         family member is the alleged offender.

18 P.S. § 11.103. “A ‘[d]irect victim’ is defined by the same section as ‘[a]n

individual against whom a crime has been committed or attempted and who

as a direct result of the criminal act or attempt suffers physical or mental


                                      -7-
J-S43036-20


injury, death or the loss of earnings under this act.’” Veon, supra at 465,
150 A.3d at 449 (emphasis in original).        In Veon, our Supreme Court

scrutinized the language in Section 11.103 and determined that it applied to

human beings only:

        Notwithstanding any legislative expansion of the definition
        of “victim,” it is clear that the plain text of Section 11.103
        still envisages “victims” as “persons” commonly understood.
        A “victim” under Section 11.103 must be “a direct victim,”
        i.e., an “individual” who has suffered injury, death, or loss
        of earnings; or a “child,” “parent,” “guardian,” or “family
        member.” Every relevant noun unequivocally describes a
        human being, not a government agency, and nowhere else
        is there a relevant definition that persuades us to broaden
        the common understanding of these words.
Id. at 472, 150 A.3d at 454.

     In light of the holding in Veon, this Court subsequently concluded that

        the inter-related definitions of “direct victim,” “individual,”
        and “natural person” pursuant to the pre-amendment
        version of § 1106 do not include corporate entities…. Such
        a conclusion is necessitated by a plain reading of these
        statutes, and has the additional virtue of giving full weight
        to the Supreme Court’s discussion of these same provisions
        in Veon.

Hunt, supra at 591 (internal footnotes omitted) (emphasis in original).

     Instantly, the court ordered Appellant to pay restitution to Equian.

Based upon this Court’s holding in Hunt, the definition of “victim” under the

pre-amendment version of Section 1106 does not include a corporate entity

such as Equian. Therefore, Appellant’s sentence is illegal, and we vacate the

judgment of sentence. See Veon, supra; Hunt, supra. Accordingly, we




                                     -8-
J-S43036-20


remand for resentencing consistent with this decision.5

       Judgment of sentence vacated.             Case remanded with instructions.

Jurisdiction is relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/29/2021




____________________________________________


5 Due to our disposition, we need not address Appellant’s remaining issues.
Nevertheless, we note this Court has already addressed the causal connection
between the criminal conduct and the victim’s eye injury, as Co-Defendant
raised the same claim on appeal from her judgment of sentence. See
Commonwealth v. Sweeney, 1878 WDA 2019, unpublished memorandum
at 6-8 (Pa.Super. filed November 30, 2020).             Additionally, regarding
Appellant’s complaint that the court imposed costs without considering
Appellant’s ability to pay, there is no “requirement that a court hold an ability-
to-pay hearing before imposing court costs on the defendant at sentencing.”
Lopez, supra at 4.

                                           -9-